DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrew W. Santin et al. U.S. Patent 8,099,837 B2 (Santin).
Regarding claim 1, Santin discloses a strip of connected clips for holding a trim cover to a vehicle seat comprising: a plurality of clips (Figure 4 Element 410) arranged in a strip in which adjacent clips are attached together via breakaway hinges (Element 510 and 512), each clip comprising a base section (Element 520) attached to a barbed retainer section (Element 420) wherein individual clips can be broken off the strip of connected clips while leaving remaining clips of the strip of connected clips intact.
Regarding claim 2, Santin discloses the strip wherein each clip of the plurality of clips is attached to an adjacent clip by attachment points on an edge of base section (Figure 10).  
Regarding claims 3 and 12, Santin discloses the strip wherein intermediately positioned clips between a first end clip and a second end clip are attached together via the breakaway hinges (Figure 10).  
Regarding claims 4 and 13, Santin discloses the strip wherein the plurality of clips includes 3 to 10 clips (Figure 10).  
Regarding claims 5-7, 14, 15, and 20, Santin discloses the strip wherein the plurality of clips is composed of a thermoplastic polymer or copolymer; the plurality of clips is composed of a thermoplastic polymer selected from the group consisting of polyoxymethylene (i.e., acetal), poly(methyl methacrylate) (PMMA), acrylonitrile butadiene styrene (ABS), polyamides (e.g., NYLON®), polylactic acid (polylactide), polybenzimidazole, polycarbonate, polyether sulfone, polyetherether ketone, polyetherimide, polyethylene, polyphenylene oxide, polyphenylene sulfide, polypropylene, polystyrene, polyvinyl chloride, polyvinylidene fluoride, polyvinylidene fluoride, polytetrafluoroethylene, and combinations thereof; wherein the plurality of clips is composed of a copolymer of polyoxymethylene (Column 16 Line 22-59).  
Regarding claim 8, Santin discloses the strip wherein the plurality of clips is formed by injection molding, compression molding, or extrusion (Column 2 Lines 4-24).  
Regarding claims 9 and 19, Santin discloses the method and strip wherein the base section has a first section and a second section that extends from opposite sides of the barbed retainer section such that the barbed retainer section is approximately centered with respect to the base section (Figure 6 Element 520 and 420 centered).
  Regarding claim 11, Santin discloses a strip of connected clips (Figure 4 Element 410) for holding a trim cover to a vehicle seat comprising: a plurality of clips arranged in a strip in which adjacent clips are attached together via breakaway hinges (Element 510 and 512), each clip comprising a base section (Element 520) attached to a barbed retainer section (Element 420) extending from a top face of the base section, the base section having a first section and a second section that extends from opposite sides of the barbed retainer 
Regarding claim 17, Santin discloses a method of making a seat cushion comprising: attaching one of a plurality of clips on a connected strip of clips to a predetermined position in a foam mold (Column 12 Line 60-66); breaking the remainder of the connected strip of clips off from the attached clip (Figure 10); and attaching another clip of the connected strip of clips to another predetermined position in the foam mold.  
Regarding claim 18, Santin discloses the method wherein adjacent clips are attached together via breakaway hinges, each clip comprising a base section attached to a barbed retainer section wherein individual clips are broken off the connected strip of clips while leaving remaining clips of the strip of connected clips intact (Figure 10; Column 12 Line 60-66).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew W. Santin et al. U.S. Patent 8,099,837 B2 (Santin) in view of Asad S. Ali et al. U.S. Patent Publication 2005/0006944 A1 (Ali). 
Regarding claims 10 and 16, Santin discloses the strip of connected clips having a base section (Element 520).  Santin does not directly disclose the base portion to define a plurality of openings.  Ali discloses a vehicle trim cover clips comprising a base portion (Element 62) wherein the base section defines a plurality of openings that assist in anchoring clip of a foam section (Element 66; Column [0030-0031]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Santin as taught by Ali to include Ali’s plurality of openings.  Such a modification would provide a means to securely engage with the padding of the seat.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636